Citation Nr: 0925353	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  95-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders, to include bursitis.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbosacral spine 
(low back) disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a left hip ganglion 
cyst.

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.

9.  Entitlement to service connection for residuals of a head 
concussion injury.

10.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1994.  
Further, the record reflects he had additional service with 
the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims.

The Veteran provided testimony at a hearing before personnel 
at the RO in July 2000.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

In February 2004, the Board remanded this case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record does not support a finding that the 
Veteran currently has disabilities of either knee, cervical 
spine, low back, left hip, left foot, and/or the right ankle 
that are causally related to active service.

3.  The preponderance of the competent medical and other 
evidence of record does not support a finding that the 
Veteran currently has vertigo or any other disability due to 
head concussion injury.

4.  The preponderance of the competent medical evidence 
reflects the Veteran's complaints of vertigo are actually a 
symptom of his already service-connected headaches, and not a 
separate and distinct disability.  

5.  The medical evidence tends to indicate the Veteran did 
incur a chronic right elbow disorder and nonallergic rhinitis 
as a result of his active service.


CONCLUSIONS OF LAW

1.  Chronic bilateral knee disorders, to include bursitis, 
were not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A right elbow disorder was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  A chronic cervical spine disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  A chronic low back disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

5.  Nonallergic rhinitis was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

6.  A chronic left hip disorder, to include ganglion cyst, 
was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

7.  A chronic left foot disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

8.  A chronic right ankle disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

9.  Chronic residuals of a head concussion injury were not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

10.  Chronic vertigo was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted in November 2000, after the initial adjudication of 
the Veteran's claims by the RO in November 1994, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in that claim.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7- 2004.  Under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in April 2001, April 2003, 
September 2004, October 2005, March 2006, and July 2008, 
followed by reeducation of the appellate claims via multiple 
Supplemental Statements of the Case with the most recent 
being in January 2009.  Taken together, the letters informed 
the Veteran of what was necessary to substantiate his claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, one of the 
letters provided to the Veteran in March 2006 included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of this claim, to 
include at the July 2000 RO hearing.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding this case in August 1994, July 
1997, August 1997, January 2002, October 2006 and November 
2007.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board also observes that, for the reasons stated below, 
it concludes that service connection is warranted for a right 
elbow disorder and nonallergic rhinitis (claimed as a sinus 
disorder).  Accordingly, any deficiency regarding the duties 
to assist and notify with respect to these claims has been 
rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises *regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Veteran essentially contends that service connection is 
warranted for multiple disorders directly incurred in 
service.  Moreover, his service treatment records confirm 
that he was actually treated for such complaints.  For 
example, he was treated for a right knee abrasion in March 
and April 1986.  His service treatment records confirm he was 
treated for "a scalp laceration" and "soft tissue contusions" 
resulting from a motor vehicle accident (MVA) in August 1988 
during active duty.  He was also treated for knee abrasions.  
Subsequent records from December 1988 note treatment for 
right knee bursitis.  Records from December 1993 note 
complaints of right knee and left elbow pain.  He also 
complained of occasional right knee swelling on Reports of 
Medical History dated in November 1993 and May 1994.

In addition to the August 1988 MVA, the Veteran's service 
treatment records reflect he was treated for head trauma from 
hitting a wall in November 1985.  Records from March 1990 
note injury to the left eye after being hit in the face while 
playing softball.  He was also treated for head trauma in 
August 1994, when something apparently fell from a forklift.  
Assessment was small laceration with no neurologic signs of 
damage.

Service treatment records dated in August 1990 refer to the 
cervical spine, and possible assault while in town.  Records 
from this month also note complaints of headaches and neck 
pain since the 1988 MVA, with assessment of probable 
lumbosacral spine injury - old.  He was treated for 
complaints of low back pain of one (1) day duration in June 
1989.  Records from May 1990 note low back pain associated 
with a pulling-type injury.  He was again treated for low 
back pain in January 1994 after lifting a heavy object.

With respect to his feet, the Veteran's service treatment 
records note complaints of left foot pain in August 1987; a 
left ankle injury in June 1991 that occurred while playing 
basketball; a right ankle injury in March 1992; and treatment 
for right ankle sprain in November 1993.  

In regard to vertigo, service treatment records from October 
1985 note complaints of dizziness attributed to mild 
dehydration from inadequate water intake.  Subsequent records 
from November 1992 note a 5 to 6 year history of brief 
episodes of vertigo.  Records from December 1993 note 
complaints of "dizziness"/unsteadiness since 1985.  
Assessment was resolved vertigo of questionable etiology.

Despite the foregoing, the Board finds that the preponderance 
of the medical and other evidence of record does not reflect 
the Veteran actually incurred chronic disabilities as a 
result of the aforementioned in-service injuries and/or 
diseases.  For example, no significant abnormality was found 
on an October 1988 CT scan.  The Veteran's head, feet, lower 
extremities, spine, and neurologic condition were clinically 
evaluated as normal on his May 1994 separation examination.  
Although his upper extremities were evaluated as abnormal, it 
was stated that this was due to ganglion cyst of the right 
wrist; there was no reference to a chronic disability of the 
left elbow.  Moreover, an August 1994 VA general medical 
examination found his respiratory, neurologic, and 
musculoskeletal systems to be normal.  Further, it was stated 
that there were no injuries or diseases of the joints; 
functional effects were normal; and his feet were normal.  
Diagnoses included acute generalized musculoskeletal pain, 
cause undetermined.  A separate August 1994 VA neurologic 
examination diagnosed headache, probably tension in type; 
normal neurological findings.  Separate VA examination 
reports of the neck, joints, and spine completed by the same 
clinician who conducted the general medical examination were 
all "normal."

In view of these competent medical findings, the record 
indicates that despite the in-service complaints pertinent to 
the claimed disabilities, no chronic disabilities resulted as 
a result of these in-service injuries/diseases.  Although the 
Veteran did complain of pain regarding the orthopedic 
disabilities, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further observes that VA treatment records dated in 
March 1995 note the Veteran sustained multiple trauma 
secondary to an MVA that occurred earlier that day, including 
right upper arm and knee pain, as well as the upper back.  He 
was also noted as having multiple contusions.  Thus, the 
record reflects he sustained intercurrent, post-service 
injuries due to this MVA.

The record also reflects the Veteran sustained multiple 
scratches and contusions with aching pains with transient 
loss of consciousness following a fall from a roof in April 
2005.

A July 1997 VA examination noted, in pertinent part, that the 
Veteran's right hip appeared to be normal on physical 
examination with no complaints.  No findings appear to have 
been made regarding the left hip.  The examiner did state, 
with respect to the lumbosacral spine, that it appeared the 
Veteran had had some muscular problems and fascial problems 
in the past with muscular strains, and continued to have some 
muscular pain in the middle back as well as the lower lumbar 
area.   

The Board also acknowledges that VA medical examinations 
conducted in October 2006 included findings in support of the 
Veteran's claims.  For example, the examiner diagnosed 
residuals of right knee bursitis, and opined it was at least 
as likely as not that this current condition was a result of 
injury sustained while on active duty.  He provided a similar 
opinion regarding a finding of residuals of right ankle 
strain, and avulsion fracture 5th metatarsal of the left 
foot.  The examiner also diagnosed right elbow strain; that 
the Veteran's discharge examination noted right elbow pain; 
and, therefore, it was at least as likely as not that the 
current condition was related to the injury sustained while 
on active duty.  The examiner further noted that the Veteran 
complained of left hip pain, which was attributed to sciatica 
that the examiner stated was related to the lumbar condition.  
The examiner completed a separate spine examination report, 
which diagnosed residuals of lumbar strain and cervical 
strain; stated that injury to neck and back was documented in 
the service medical record; and, therefore, it was at least 
as likely as not that the current neck and back conditions 
were related to injury sustained while on active duty.  All 
of these examinations were conducted by the same examiner.

Although the October 2006 VA examiner stated that the 
Veteran's claims folder was reviewed, no reference was made 
to the fact no chronic disabilities were diagnosed on either 
the May 1994 separation examination, nor on the August 1994 
VA medical examinations.  Moreover, the diagnoses provided on 
this examination do not appear to be supported by evidence of 
actual impairment on physical examination.  For example, the 
examiner indicated the Veteran had full range of motion of 
the right elbow, right ankle, and full extension of both 
knees.  The Board acknowledges there was limitation of 
flexion of both knees, as well as limitation of motion of the 
low back and cervical spine.  In addition, the examiner noted 
that an August 2006 whole body scan was normal, as were April 
2005 X-rays of the right knee following a fall from a roof.  
X-rays conducted that same month of the right hip, right 
tibia/fibula, pelvis, and ribs were also normal.  The April 
2005 X-ray of the cervical spine did reveal a straightening 
of the lordotic curve.  Further, the examiner did not address 
the post-service, intercurrent injuries sustained in March 
1995 or April 2005, even though the latter was noted on this 
examination.  Consequently, the Board finds that the findings 
of the October 2006 VA examiner are inadequate for resolution 
of this case, and is entitled to little or no weight 
regarding the current appeal.

The Board further observes that a November 2007 VA joints 
examination found no diagnosable problems with reference to 
the right ankle, cervical spine, lumbar spine, right hip or 
either knee.  In support of this conclusion, the examiner 
noted that all X-rays of these joints, as well as a nuclear 
medicine technetium bone scan, were negative.  The examiner 
also stated that the 5th metatarsal fracture said to have 
occurred in the left foot was completely healed.  Although 
there were subjective complaints, there were no abnormal 
objective physical findings with reference to the left foot.  
In an August 2008 addendum completed after review of the 
claims folder, he had no additions or corrections to the 
diagnoses he gave in the November 2007 examination.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record does not support a finding that the Veteran currently 
has disabilities of either knee, cervical spine, low back, 
left hip, left foot, and/or the right ankle that are causally 
related to active service.

With respect to the vertigo, the Board acknowledges that a 
July 1997 VA neurologic examination did include a diagnosis 
of recurrent vestibulopathy of peripheral nerve origin.  In 
support of this diagnosis, the examiner noted the Veteran had 
been having episodes lasting from 1 to 2 days to a week of 
probable vertigo with nauseas suggestive of recurrent 
vestibular neuronitis.  He gave no symptoms suggestive of 
other brain stem signs, and for the most part, his symptoms 
were not related to his headaches.  In addition, it was noted 
that these symptoms preceded his minor head injury (referring 
the 1988 MVA) so did not suspect that this represented post 
concussion syndrome.  However, as already stated, the August 
1994 VA examination included no findings of neurologic 
impairment.  Similarly, a January 2002 VA neurologic 
examination included an impression of tension headaches, but 
did not include any findings of vertigo.  The most recent VA 
neurologic examination in November 2007 found no evidence of 
neurologic abnormality, and that he was without evidence of 
any form of residual brain disorder.  These findings were 
preceded by a detailed summary of the Veteran's history of 
head trauma.  As such, the preponderance of the competent 
medical evidence is against a finding the Veteran has any 
current disability due to head concussion.

The November 2007 VA neurologic examiner also stated that 
vertigo was of probable migraine, associated type.  As 
service connection is already in effect for the Veteran's 
headaches, the Board finds that preponderance of the 
competent medical evidence reflects the Veteran's complaints 
of vertigo are actually a symptom of his already service-
connected headaches, and not a separate and distinct 
disability.  Therefore, service connection must be denied.

Turning to the right elbow claim, the Board notes that the 
November 2007 VA examiner found the Veteran had lateral 
epicondylitis of the right elbow, and opined that it was at 
least as likely as not that any military injury to the right 
elbow would have caused the current condition.  As noted 
above, the examiner had no additions or corrections to the 
November 2007 VA examination findings in the August 2008 
addendum.  No competent medical opinion is of record which 
refutes the examiner's opinion, and the Veteran did report a 
history of right elbow pain of 4 years duration at the time 
of his May 1994 separation examination.  Resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that his right elbow disorder was incurred as a result of his 
active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Similarly, the Board observes that the Veteran's service 
treatment records document treatment for cold and cold-like 
symptoms on multiple occasions while on active duty.  For 
example, he was treated for a head cold in November 1984, 
chest cold in February 1987, sinusitis in July 1989, and a 
viral upper respiratory infection in March 1991.  Although 
the May 1994 separation examination did evaluate the 
Veteran's sinuses as normal, an August 1994 VA examination of 
the nose and throat diagnosed possible sinusitis.  Thus, it 
appears there was evidence of a possible, chronic condition 
shortly after service.

The Board acknowledges that the October 2006 VA examiner 
diagnosed chronic sinusitis, and opined it was as likely as 
not related to the upper respiratory infections while on 
active duty.  However, for the reasons stated above the Board 
has already determined the October 2006 VA examiner's 
opinions are entitled to little or no weight in the instant 
case.  

The subsequent November 2007 VA examination included a 
finding of nonallergic rhinitis with no nasal obstruction and 
no nasal polyps over the past 10 to 15 years.  In a July 2008 
addendum, based upon review of the Veteran's VA claims 
folder, the examiner stated that the Veteran had reference to 
upper respiratory tract infections, which was compatible with 
history of nonallergic rhinitis dating back over the past 10 
to 15 years.  In view of the foregoing, the Board finds that 
the examiner concluded the Veteran's claimed sinus disorder 
was actually nonallergic rhinitis, and that this current 
disorder was consistent with the in-service findings.  
Resolving all benefit of the doubt in favor of the Veteran, 
the Board finds that his nonallergic rhinitis was incurred as 
a result of his active service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

For the reasons stated above, the Board finds that service 
connection is warranted for a right elbow disorder and 
nonallergic rhinitis (claimed as sinus disorder), but that 
the preponderance of the evidence is against the other 
service connection claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application and these claims must be 
denied.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral knee 
disorders, to include bursitis, is denied.

Entitlement to service connection for a right elbow disorder 
is granted.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for nonallergic rhinitis 
(claimed as sinus disorder) is granted.

Entitlement to service connection for a left hip disorder to 
include ganglion cyst is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for residuals of a head 
concussion injury is denied.

Entitlement to service connection for vertigo is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


